DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on April 16, 2021.
Claim(s) 3, 4, 6, 8, 9, 11-16, and 18-21 have been amended and are hereby entered.
Claim(s) 5, 7, 17, and 22-28 have been canceled.
Claim(s) 1-4, 6, 8-16, 18-21, 29, and 30 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 6, 8-16, 18-21, 29, and 30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-4, 6, 8-16, 18-21, 29, and 30 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).


at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code that receives a dataset for inclusion with a payment transaction; computer readable program code that encodes the received dataset; computer readable program code that populates at least one free text field of a payment transaction interface with the encoded dataset; and computer readable program code that performs the payment transaction.  
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations of computer readable program code that receives a dataset for inclusion with a payment transaction; computer readable program code that encodes the received dataset; computer readable program code that populates at least one free text field of a payment transaction interface with the encoded dataset; and computer readable program code that performs the payment transaction recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor; and computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor in Claim 29 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 1 and 30 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of at least one processor; and a computer readable storage medium having i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 29, and 30 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 29, and 30 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 29, and 30 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-4, 6, 8-16, 18-21, 29, and 30 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 15, 16, 18-20, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bull (US 2020/0387976 A1) in view of Clark (US 2014/0372568 A1).   
Regarding claim(s) 1, 29, and 30:
Bull teaches:
computer readable program code that receives a dataset for inclusion with a payment transaction; (Bull:  pgh 167.  “…the system may be further configured to notify the vendor 
computer readable program code that populates at least one free text field of a payment transaction interface with the encoded dataset; and (Bull:  pgh 164.  “…the payment information to the self-bill vendor along with a note to payee that accompanies the payment through the external banking system.”)
computer readable program code that performs the payment transaction.  (Bull:  pgh 118.  “The payment processing module may be configured to process wire, ACH financial, and credit or debit card transactions.”)
	Bull does not teach, however, Clark teaches:  
at least one processor; (Clark:  pgh 18.  “The instructions may be executed by one or more processors to perform the functions described herein.”)
and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, (Clark:  pgh 18.  “These methods may be embodied within a plurality of computer-executable instructions stored in one or more memories, such as one or more computer-readable storage mediums.”)  
computer readable program code that encodes the received dataset; (Clark:  pgh 5.  “The server receives an update image for transmission to a client and encodes and compresses the update image data…”)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull to include the teachings of Clark because encoding data for transmission provides a more resilient method of data transmission (Clark: pgh 5).  

Regarding claim(s) 2: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Bull further teaches:
wherein at least a portion of the dataset is extracted from a form.  (Bull:  pgh 165)
Regarding claim(s) 3: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Clark further teaches:
wherein the received dataset is encoded using binary-to-text encoding.  (Clark:  pgh 11)(Clark:  pgh 15)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull to include the teachings of Clark because encoding data for transmission provides a more resilient method of data transmission (Clark: pgh 5).  

Regarding claim(s) 9: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Bull further teaches:
including recording incoming and outgoing payment transactions including encoding datasets, wherein records produced from the incoming and outgoing payment transactions act as a database.  (Bull:  pgh 50-51)

Regarding claim(s) 15: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Bull further teaches:
wherein the payment transaction establishes one or more accounting codes to be applied to other payment transactions.  (Bull:  pgh 45-46)

Regarding claim(s) 16: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 15.  Bull further teaches:
wherein the payment transaction applies an accounting code to an earlier payment transaction to produce an accounting coded record, (Bull:  pgh 52-53.  Data is tagged to identify a status based on compliance rules.)  
wherein the encoded dataset of the payment transaction includes one or more of data identifying the earlier transaction, and data uniquely identifying the accounting coded record.  (Bull:  pgh 86-87, 91.  A rules engine processes exceptions based on exception identified in previous transactions.)  

Regarding claim(s) 18: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Bull further teaches:
wherein the payment transaction applies a tax treatment to an earlier payment transaction to produce a tax treatment record.  (Bull:  pgh 93.  Sales tax rates are applied to pricing.)

Regarding claim(s) 19: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Bull further teaches:
wherein the payment transaction provides an accounting journal entry.  (Bull:  pgh 15.  Bull teaches an accounting system that suggests providing an accounting journal entry.)

Regarding claim(s) 20: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Bull further teaches:
wherein the payment transaction applies a customised note to an earlier payment transaction.  (Bull:  pgh 164)


Claims 4, 6, 8, 10-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bull (US 2020/0387976 A1) in view of Clark (US 2014/0372568 A1) and in further view of Yang (US 2015/0019440 A1).   
Regarding claim(s) 4: 

wherein the encoding of the received dataset is performed in accordance with one of a plurality of protocols, (Clark:  pgh 11)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull to include the teachings of Clark because encoding data for transmission provides a more resilient method of data transmission (Clark: pgh 5).  Bull/Clark does not teach the remaining limitation.  However, Yang teaches:  
wherein the protocols are stored as data encoded in one or more payment transactions.  (Yang:  pgh 11)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull/Clark to include the teachings of Yang because it is beneficial to improve the security of online payments. (Yang:  pgh 6)  

Regarding claim(s) 6: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Yang further teaches:
wherein the payment transaction includes control information, the control information including one or more of: a protocol type identifier identifying a protocol for encoding and/or decoding the dataset, and a transaction type identifier for identifying the payment transaction as including an encoded dataset.  (Yang:  pgh 11, 31)  
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull/Clark to include the teachings of Yang because it is beneficial to improve the security of online payments. (Yang:  pgh 6)  

Regarding claim(s) 8: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Yang further teaches:
wherein the encoded dataset is provided in more than one payment transaction.  (Yang:  pgh 49.  Yang teaches providing an encoded dataset in more than one payment transaction.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull/Clark to include the teachings of Yang because it is beneficial to improve the security of online payments. (Yang:  pgh 6)  

Regarding claim(s) 10: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 9.  Yang further teaches:
wherein at least one of the records resulting from the payment transaction includes an index key for identifying the payment transaction when the dataset in the payment transaction is broken into header and record tables.  (Yang:  pgh 45-47)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull/Clark to include the teachings of Yang because it is beneficial to improve the security of online payments. (Yang:  pgh 6)  

Regarding claim(s) 11: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Yang further teaches:
including populating a digital tax return form, and providing details of the populated tax return form as at least part of the dataset to be encoded for inclusion in a payment transaction for the value of tax owing with the return.  (Yang:  pgh 5)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull/Clark to include the teachings of Yang because it is beneficial to improve the security of online payments. (Yang:  pgh 6)  

Regarding claim(s) 12: 

including inputting requisite information to complete a request for a donation tax credit, making a first payment transaction to an approved charitable organization, wherein making the first payment transaction initiates a second payment transaction to a taxation authority, wherein the encoded dataset of the second payment transaction includes the requisite information to complete a request for a donation tax credit.  (Yang:  pgh 5.  The tax reports disclosed in Yang suggests information to complete a request for a donation tax credit as well as funds transfers (i.e. checks))
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull/Clark to include the teachings of Yang because it is beneficial to improve the security of online payments. (Yang:  pgh 6)  

Regarding claim(s) 13: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Yang further teaches:
wherein the method includes making a first payment transaction to an account relating to a deposit accruing interest, and making a second payment transaction to a taxation authority,  (Yang:  pgh 54.  Yang discloses transfers between accounts, which suggests accounts accruing interest and accounts of a taxing authority.)
wherein the encoded dataset of the second payment transaction includes requisite information to complete a withholding tax certificate.  (Yang:  pgh 54.  Yang discloses transfers between accounts, which suggests accounts accruing interest and accounts of a taxing authority.)(Yang:  pgh 5.  Yang teaches securing all types of documentation and its information, including information to complete a withholding tax certificate.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull/Clark to include the teachings of Yang because it is beneficial to improve the security of online payments. (Yang:  pgh 6)  

Regarding claim(s) 14: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Bull further teaches:
wherein the method includes making a first payment transaction to an account of an employee, wherein the first payment transaction is payment of income to the employee, and making a second payment transaction to a taxation authority, (Bull:  pgh 12-20) 
Bull/Clark does not teach, however, Yang teaches:
wherein the encoded dataset of the second payment transaction includes requisite information to complete documentation requirements relating to withholding tax on income payments.  (Yang:  pgh 5.  Yang teaches securing all types of documentation and its information, including information to complete a withholding tax certificate.)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull/Clark to include the teachings of Yang because it is beneficial to improve the security of online payments. (Yang:  pgh 6)  

Regarding claim(s) 21: 
The combination of Bull/Clark, as shown in the rejection above, discloses the limitations of claim 1.  Yang further teaches:
wherein the encoded dataset includes instructions for enriching a transaction line item of an online banking interface, wherein the instructions for enriching the transaction line item include one or more of: identification of at least one visual element for the transaction line item, identification of at least one graphical element for display in the transaction line item, and identification of text for display in the transaction line item.  (Yang:  pgh 8)
It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Bull/Clark to include the teachings of Yang because it is beneficial to improve the security of online payments. (Yang:  pgh 6)  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Anderson (US 5,283,829) discloses an electronic bill payment system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
March 25, 2022

/HANI M KAZIMI/Primary Examiner, Art Unit 3691